Wright, J.
Plaintiffs seek to recover for the negligent driving of their team by defendant, whereby the horses, harness and carriage wero more or less injured. Answer in denial; trial and verdict for defendant.
The only point made on the appeal is that, under the testimony, the verdict and judgment should have been for plaintiffs.
Before the jury the single question was, whether defendant had been, guilty of negligence in the use of the property hired. To the instructions there were no exceptions. The jury was justified in finding as'it did. The rules governing were plainly and clearly stated by the court. The testimony was somewhat conflicting, and should not be disturbed by us.
Affirmed.